Citation Nr: 0420027	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  00-07 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a laceration of the left great toe, with partial 
amputation.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a right ankle injury with traumatic arthritis.  

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971, from September 1972 to August 1974, and from 
November 1974 to December 1976.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Chicago, Illinois, Department 
of Veterans Affairs (VA) Regional Office (RO).  A May 1997 
rating decision continued a 10 percent rating for residuals 
of laceration of the left great toe with partial amputation 
and continued a 10 percent rating for right ankle injury with 
traumatic arthritis, and an April 1998 rating decision denied 
entitlement to TDIU.  

Although a September 1998 Board decision increased the rating 
for a right ankle injury with traumatic arthritis to 20 
percent, the claim for a rating in excess of 20 percent 
remains before the Board because the veteran is presumed to 
seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

After a June 2003 Board decision denied all three claims, the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a March 2004 joint 
motion of the parties, the Court in March 2004 vacated the 
June 2003 Board decision and remanded the appeal to the Board 
for readjudication consistent with the joint motion.  

The claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

Since June 2003, the veteran has presented an additional lay 
statement and several additional medical records, which were 
not before the Board at the time of its June 2003 decision.  
As a result, the Board does not have the authority to 
consider this additional evidence without the RO's initial 
consideration of the evidence or the veteran's waiver of RO 
consideration as contrary to 38 U.S.C.A. § 7104(a).  See 
Disabled American Veterans(DAV), et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. May 1, 2003).  The 
veteran has not filed a waiver; therefore, the only available 
course is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claims.  In fact, in a 90-day letter response form 
dated June 30, 2004, the veteran explicitly instructed the 
Board to remand the appeal to the RO for their review of the 
additional evidence.  

A remand would also allow the opportunity to inform the 
veteran that R. Edward Bates, Attorney at Law, is no longer 
recognized as an accredited representative and that the 
veteran should select another accredited representative, if 
he so desires.  

In addition, a remand would allow the RO the opportunity to 
inform the veteran of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the RO the opportunity to inform the veteran 
that he should provide any evidence in his possession that 
pertains to the claims.  VAOPGCPREC 1-2004 (February 24, 
2004).  

The case is remanded to the RO for the following action:  

1.  Inform the veteran that R. Edward 
Bates, Attorney at Law, is no longer 
recognized as an accredited 
representative and that he should select 
another accredited representative, if he 
so desires.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by The 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187; 
McKnight, 131 F.3d at 1485; Paralyzed 
Veterans of America, 345 F.3d at 1348.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
a rating in excess of 10 percent for 
residuals of a laceration of the left 
great toe, with partial amputation, of 
entitlement to a rating in excess of 
20 percent for residuals of a right ankle 
injury with traumatic arthritis, and of 
entitlement to TDIU based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claims.  
The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



